        Case 1:19-cv-02142-RMB-BCM Document 99 Filed 06/03/19 Page 1 of 2
                                      Mark D. Meredith                                                          Dentons US LLP
                                      Counsel                                                        1221 Avenue of the Americas
                                                                                                       New York, NY 10020-1089
                                      mark.meredith@dentons.com                                                    United States
                                      D   +1 212 768 6852
                                                                                                                   dentons.com




June 3, 2019

BY ECF

Hon. Barbara Moses
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
Courtroom 20A
New York, NY 10007


        Re:         Lek Securities Corp., et al. v. Nicolas Louis, et al.,
                    Case No. 1:19-cv-02142 (RMB/BCM)
                    Joint Letter on Status of Discovery and Settlement Efforts


Dear Judge Moses:

        This joint status letter is respectfully submitted in response to Your Honor’s Order, dated
May 28, 2019 (ECF No. 98) (the “Order”), instructing the parties to submit a joint letter
“outlining the progress of discovery to date, including any outstanding discovery disputes
requiring judicial resolution, and updating the Court on the parties’ settlement efforts. If no
discovery controversies exist at that time, the parties may request that the conference [scheduled
for June 4, 2019 at 10:00 a.m.] be held telephonically.”

        We write to inform you that the parties continue to make substantial progress towards a
binding agreement and have further narrowed the remaining issues. We are very close to
finalizing a binding memorandum of understanding and are hopeful that it will be completed
within the next day or two. There are no outstanding discovery controversies. However,
because the parties have not yet entered into a final memorandum of understanding, the parties
jointly request that the conference scheduled for tomorrow be held telephonically.




Hamilton Harrison & Mathews ► Mardemootoo Balgobin ► HPRP ► Zain & Co. ► Delany Law ► Dinner Martin ► Maclay Murray & Spens ►
Gallo Barrios Pickmann ► Muñoz ► Cardenas & Cardenas ► Lopez Velarde ► Rodyk ► Boekel ► OPF Partners ► 大成
            Case 1:19-cv-02142-RMB-BCM Document 99 Filed 06/03/19 Page 2 of 2
                             Hon. Barbara Moses                             dentons.com
                             June 3, 2019
                             Page 2




                                                  Respectfully submitted,


                                                  /s Mark D. Meredith
                                                  Mark D. Meredith




cc: All Counsel of Record



111090618
